Title: To Thomas Jefferson from the Rev. James Madison, 3 April 1781
From: Madison, Rev. James
To: Jefferson, Thomas



Dear Sir
Apl. 3d. 1781

I received your Favour to Day, and am sorry I cannot return a positive Answer. It would give me real Satisfaction to contribute in the least towards the Service of the Public, but many unfortunate Circumstances operate strongly against the present Undertaking. The Vicinity of the Enemy, my Engagements at College, and add to this, my real poverty which will not admit of my procuring the Equipage proper for such a Journey, (viz. A strong Horse and Chair) are the principal Obstacles. Mr. Andrews and myself have drawn Lots for our Station, upon Supposition, that I should undertake to go, and mine has fallen at the Western Extremity, which makes the Equipage I mention the more indispensable, at least in part.
As to the principal Instruments, except a Time Keeper, they might be carried from this, but I do not think it would be doing Justice to the College to take that which belongs to it, as it would most probably be injured on the way, and it’s Loss could not replaced. But no Doubt, the Pennsylva. Commissioners will provide a Time Keeper, as the Distance is less on their Part.
If it could be possible, I think the Business ought to be entered upon early in May, as that will be a good season for Observation; so that, if the Pennsylvania Gentlemen would fix upon the Time, we might assure them of being punctual in Attendance; without waiting for farther Preliminaries.
If the Country will supply me with a good Horse, I think I should be under less Embarassment about determining upon the Matter. But, unless that be convenient, I see no Possibility of getting that Distance.
I beleive I shall be in Richmond next week, when I shall be better able finally to determine, but lest that should not be the Case, if you have Leisure, should be happy to hear from you. I am, Sir with great Esteem Yr. Servant & Friend,

J Madison



As Gen. Phillips is at Portsmouth-if you should have occasion to transact any Business with him, I doubt not, but he would procure for you, The nautical Almanack for this Year, which they generally have on Board the Ships, and which would be of very great Service. The Connoissance Des Temps would answer the same End. But of the Propriety of the above you are the best Judge.
N.B. We ought to be informed by the Pensylva. Commissioners, what Instruments they mean to take out, as that would in a good Measure determine those we ought to provide.

